Citation Nr: 0116108	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-09 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

This appeal arises before the Board of Veterans' Appeals 
(Board) from an April 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma, which granted entitlement to service connection for 
post traumatic stress disorder (PTSD) assigning a 10 percent 
evaluation and denied entitlement to service connection for 
bilateral hearing loss.  By a rating decision dated July 1999 
the veteran's PTSD evaluation was increased to 50 percent.  A 
statement of the case was issued in August 1999 and the 
veteran filed a substantive appeal dated May 2000.  By a 
rating decision dated June 2000 the PTSD evaluation was 
increased to 100 percent.


FINDINGS OF FACT

1.  VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim.

2.  There is no evidence of a bilateral hearing loss 
disability.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.303, 3.304 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, during the pendency of the veteran's 
appeal but after the case was forwarded to the Board, the 
President signed the "Veterans Claims Assistance Act of 
2000," Pub. L. No. 106-475 (2000) (to be codified at 
38 U.S.C. §§ 5100-5103A, 5106-7, 5126) (VCAA), which 
substantially modified the circumstances under which VA's 
duty to assist claimants applies, and how that duty is to be 
discharged.  This liberalizing legislation is applicable to 
the veteran's claim.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  It essentially eliminates the 
requirement that a claimant submit evidence of a well-
grounded claim, and provides that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Certain chronic 
disabilities, such as hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

The veteran contends that he suffers from hearing loss which 
manifested in service while serving in Korea as a result of 
exposure to heavy weapons, rockets, mortars, and artillery 
fire.  Service medical records are negative for any 
complaints or diagnosis of bilateral hearing loss.  The 
veteran's separation examination dated February 1954 showed 
results of 15/15 bilaterally on whispered voice test.

VA examination dated August 1954 showed results of 15/15 
bilaterally on whispered voice test.

There is no additional medical evidence of record that 
indicates that the veteran suffers from bilateral hearing 
loss.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-
44 (1992).  In Brammer, the Court of Appeals for Veterans 
Claims (Court) stated that "Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability."  
Brammer, 3 Vet. App. at 225.  The Court further stated that 
where the proof is insufficient to establish a present 
disability there can be no valid claim for service 
connection.  Id.

As is noted above, the veteran asserts that he is entitled to 
service connection for bilateral hearing loss.  However, 
there is no medical evidence of record which establishes the 
veteran currently suffers from bilateral hearing loss.  Under 
these criteria, a "disability" for VA compensation benefit 
purposes is not shown to be present in this case.  In the 
absence of a current disability, as defined by governing law, 
the claim must be denied.

The Board finds that the RO complied with the provisions of 
the VCAA and has fulfilled its duty to assist the claimant in 
the development of his claim for service connection for 
bilateral hearing loss.  The Board finds that the RO made all 
reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  The Board 
further finds that no reasonable possibility exists that any 
other assistance would aid in substantiating the claim, in 
light of the absence of competent evidence of a current 
disability, which is discussed in detail above.  Review of 
the record reveals that the RO obtained the veteran's service 
medical records and all records identified by the veteran.  
The RO notified the veteran of the evidence that was 
necessary to substantiate the veteran's claim.  In the August 
1999 and March 2000 statement of the case and supplemental 
statement of the case, the RO clearly notified the veteran 
what was necessary for him to establish his claim for service 
connection for bilateral hearing loss.

In light of the absence of medical evidence of a current 
hearing loss disability, the Board finds that no reasonable 
possibility exists that any other assistance would aid in 
substantiating the claim and the RO met its duty to assist 
the veteran. 

The Board notes that in the event that the veteran submits 
medical evidence of a current hearing loss disability, the VA 
will provide additional assistance in obtaining evidence 
necessary to substantiate the claim.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

 

